IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MELANIE TRAINOR,1                         §
                                              §   No. 513, 2019
           Petitioner Below,                  §
           Appellant,                         §
                                              §
           v.                                 §   Court Below–Family Court
                                              §   of the State of Delaware
    MEGAN TRAINOR and JACOB                   §
    WALEN,                                    §   File No. CN11-02261
                                              §   Petition No. 19-14221
           Respondents Below,                 §
           Appellees.                         §

                               Submitted: September 1, 2020
                                Decided: September 14, 2020

                                            ORDER

         On August 12, 2020, the Chief Deputy Clerk issued a notice, sent by certified

mail, directing the appellant, Melanie Trainor, to show cause why her appeal should

not be dismissed for her failure to respond to the Chief Deputy’s letter directing her

to file a completed motion to proceed in forma pauperis with notarization or an

unsworn declaration. On August 19, 2020, the certified mail receipt indicating that

Trainor had received the notice to show cause was filed with the Court. A timely

response to the notice to show cause was due on or before August 31, 2020. To date,

Trainor has not responded to the notice to show cause, nor has she paid the filing fee




1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
or filed a completed motion to proceed in forma pauperis. Dismissal of the appeal

is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                               BY THE COURT:



                               /s/ Karen L. Valihura
                               Justice




                                       2